DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.

Allowable Subject Matter
Claims 21-22 and 25-40 are allowed.

The following is an examiner’s statement of reasons for allowance:
 	The Applicants’ arguments in the remarks, filed 08/02/2021, were carefully reviewed. In the last paragraph, page 8 in the remarks, Applicants stated as followings:
 	“Conversely, the Applicant discloses performing speech processing on the second audio data to determine speech processing results. In particular, the claims recite determining, based at least in part on the speech processing results, identifying data corresponding to a user at the first location; and determining, based at least in part on the identifying data, descriptive data corresponding to the user. Accordingly, the claims then utilize both the descriptive data and the second audio data to generate communication data. In other words…” (emphases added)
	
Examiner carefully reviewed the cited reference, Spector (US 2007/0055517) and the specification, paragraphs [0071] and [0072]. Examiner also performed the 
21. 	A computer-implemented method for identifying and indicating user presence comprising: 
detecting a user input corresponding to a first device at a first location;
determining first audio data corresponding to a message; 
causing audio corresponding to the first audio data to be output at the first location; 
receiving second audio data responsive to the audio; 
performing speech processing on the second audio data to determine speech processing results; 
determining, based at least in part on the speech processing results, identifying data corresponding to a user at the first location; 
determining, based at least in part on the identifying data, descriptive data corresponding to the user; 
generating, based at least in part on the descriptive data and the second audio data, communication data; and 
sending the communication data to a second device.

for identifying and indicating user presence, the system comprising: 
at least one processor; 
at least one memory comprising instructions that, when executed by the at least one processor, cause the system to: 
detect a user input corresponding to a first device at a first location;
determine stored data corresponding to a first time associated with the user input; 
determine, based at least in part on the stored data, first audio data corresponding to a message; 
cause audio corresponding to the first audio data to be output at the first location; 
receiving first input data responsive to the audio; 
perform speech processing on the first input data to determine speech processing results; 
determine, based at least in part on the speech processing results, identifying data corresponding to a user at the first location; and 
generate, based at least in part on the identifying data and the first input data, communication data; and 
send the communication data to a second device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 





















Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: August 2021